- provide by MZ Technologies FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November , 2011 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash Dividends 2 Individual Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 6 Comprehensive Statement of Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders’ Equity 1/1/2011 to 9/30/2011 9 1/1/2010 to 9/30/2010 10 Statement of Value Added 11 Consolidated Financial Statements Balance Sheet - Assets 12 Balance Sheet - Liabilities 13 Statement of Income 15 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders’ Equity 1/1/2011 to 9/30/2011 18 1/1/2010 to 9/30/2010 19 Statement of Value Added 20 Notes to the Financial Statements 21 Other Information Deemed as Relevant by the Company 131 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information / Capital Breakdown Number of Shares (thousand) Current Quarter 9/30/2011 Paid in Capital Common 99,680 Preferred 160,539 Total 260,219 Treasury Shares Common 0 Preferred 233 Total 233 Page 1 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information / Cash Dividends Event Approval Type Date of Payment Type of Share Class of Share Amount per share(Reais/ share) Board of Directors Meeting 5/12/2011 Dividend 5/27/2011 Preferred Class A Preferred Share 0.09000 Board of Directors Meeting 5/12/2011 Dividend 5/27/2011 Common 0.08181 Board of Directors Meeting 7/25/2011 Dividend 8/10/2011 Preferred Class A Preferred Share 0.09000 Board of Directors Meeting 7/25/2011 Dividend 8/10/2011 Common 0.08181 Page 2 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter 9/30/2011 Previous Year 12/31/2010 1 Total Assets Current Assets Cash and Cash Equivalents Accounts Receivable Customers Other Accounts Receivable Inventories Recoverable Taxes Current Recoverable Taxes Prepaid Expenses Other Current Assets Other Noncurrent Assets Long-Term Assets Accounts Receivable Other Accounts Receivable Deferred Taxes Deferred Income and Social Contribution Taxes Prepaid Expenses Receivables from Related Parties Receivables from Subsidiaries Receivables from Controlling Shareholders - Receivables from Other Related Parties Other Noncurrent Assets Receivables Securitization Fund Recoverable Taxes Deposits for Court Appeals Investments Shareholding Interest Interest in Associated Companies 2 - Interest in Subsidiaries Other Equity Interest 5 5 Property, Plant and Equipment In operation Leased In Progress Intangible Assets Intangible Assets Intangible Assets Page 3 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 9/30/2011 Previous Year 12/31/2010 2 Total Liabilities Current Liabilities Payroll and Labor Liabilities Payroll Liabilities Labor Liabilities Vendors Local Vendors Foreign Vendors Tax Liabilities Federal Tax Liabilities Other (PIS, COFINS, IOF, INSS, Funrural) Loans and Borrowings Loans and Borrowings In Local Currency In Foreign Currency Debentures Financing by Leasing Other Liabilities Liabilities with Related Parties Debts with Associated Companies Debts with Subsidiaries Debts with Controlling Shareholders - Debts with Other Related Parties Other Dividends and Interest on Equity Payable 28 Public Utilities Rent Advertising Onlending to Third Parties Financing by Purchase of Assets Other Accounts Payable Provisions Other Provisions Provisions for Restructuring Taxes Paid by Installments Noncurrent Liabilities Loans and Borrowings Loans and Borrowings In Local Currency In Foreign Currency Debentures Financing by Leasing Other Liabilities Other Taxes Paid by Installments Other Accounts Payable Provisions Tax, Social Security, Labor and Civil Provisions Tax Provisions Page 4 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 9/30/2011 Previous Year 12/31/2010 2.02.04.01.03 Provision for Benefits to Employees 30,991 39,765 2.02.04.01.04 Civil Provisions 48,687 50,528 2.02.06 Backlog Profit and Revenues - 3,571 2.02.06.02 Backlog Revenues - 3,571 2.03 Shareholders’ Equity 7,456,979 7,098,589 2.03.01 Paid-in Capital Stock 6,129,156 5,579,259 2.03.02 Capital Reserves 377,342 463,148 2.03.02.02 Special Goodwill Reserve in Merger 238,930 344,605 2.03.02.04 Granted Options 131,014 111,145 2.03.02.07 Capital Reserve 7,398 7,398 2.03.04 Profit Reserves 416,932 841,784 2.03.04.01 Legal Reserve 212,339 212,339 2.03.04.05 Retention of Profits Reserve (258,660) (213,158) 2.03.04.10 Expansion Reserve 463,253 842,603 2.03.05 Accumulated Profit/Losses 311,849 - 2.03.06 Equity Valuation Adjustments 221,700 214,398 Page 5 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Statement of Income R$ (in thousands) Code Description Current Quarter YTD Current Same Quarter of YTD Previous 7/1/2011 to 9/30/2011 Year Previous Year Year 1/1/2011 to 9/30/2011 7/1/2010 to 9/30/2010 1/1/2010 to 9/30/2010 3.01 Gross Revenue from Goods and/or Services 3,885,163 11,728,257 3,683,047 11,283,372 3.02 Cost of Goods Sold and/or Services Sold (2,756,707) (8,423,271) (2,657,378) (8,282,428) 3.03 Gross Profit 1,128,456 3,304,986 1,025,669 3,000,944 3.04 Operating Income/Expenses (822,924) (2,522,975) (771,245) (2,324,324) 3.04.01 Selling Expenses (633,087) (1,893,999) (569,428) (1,738,010) 3.04.02 General and Administrative (151,952) (425,202) (128,268) (390,683) 3.04.04 Other Operating Income (3,096) (79,491) (8,455) (29,294) 3.04.04.01 Income with Permanent Assets (1,175) (1,597) (2,107) (3,689) 3.04.04.03 Noncurrent Income (1,921) (77,894) (6,348) (25,605) 3.04.05 Other Operating Expenses (75,447) (214,931) (73,458) (259,651) 3.04.05.01 Depreciation/Amortization (74,941) (214,425) (68,661) (199,364) 3.04.05.02 Other Operating Expenses (506) (506) (4,797) (60,287) 3.04.06 Equity in the Earnings of Subsidiaries and Associated Companies 40,658 90,648 8,364 93,314 3.05 Income before Financial Income and Taxes 305,532 782,011 254,424 676,620 3.06 Financial Result (129,384) (359,767) (71,786) (205,115) 3.06.01 Financial Income 86,594 250,413 73,687 182,218 3.06.02 Financial Expenses (215,978) (610,180) (145,473) (387,333) 3.07 Earnings before income taxes 176,148 422,244 182,638 471,505 3.08 Income and Social Contribution Taxes on Income (42,694) (65,350) (47,101) (105,589) 3.08.01 Current - - (13,685) (3,285) 3.08.02 Deferred (42,694) (65,350) (33,416) (102,304) 3.09 Net Income from Continued Operations 133,454 356,894 135,537 365,916 3.11 Income/Loss for the Period 133,454 356,894 135,537 365,916 3.99 Earnings per Share - (Reais/Share) 3.99.01 Earnings Basic per Share 3.99.01.01 ON 0.58 1.30 0.64 1.34 3.99.01.02 PN 0.64 1.43 0.71 1.47 Page 6 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Statement of Cash Flows – Indirect Method R$ (in thousands) Code Description YTD Current YTD Previous Year Year 1/1/2011 to 9/30/2011 1/1/2010 to 9/30/2010 6.01 Cash Flow provided by Operating Activities (8,352) (495,822) 6.01.01 Cash Generated in the Operations 1,004,803 784,041 6.01.01.01 Net Income for the Year 356,894 365,916 6.01.01.02 Deferred Income Tax 65,350 102,304 6.01.01.03 Loss or disposal of properties and equipment 1,597 3,689 6.01.01.04 Depreciation/Amortization 214,425 199,364 6.01.01.05 Unedited Financial Expenses 437,793 146,887 6.01.01.06 Adjustment to Present Value 392 4,402 6.01.01.07 Equity Pickup (90,648) (93,314) 6.01.01.08 Provision for Contingencies (869) 35,200 6.01.01.09 Provision for Write-offs and Losses in Property and Equipment - (1,269) 6.01.01.10 Share-Based Payment 19,869 20,862 6.01.02 Changes in Assets and Liabilities (1,013,155) (1,279,863) 6.01.02.01 Accounts Receivable 117,477 51,781 6.01.02.02 Inventories (194,214) (24,851) 6.01.02.03 Recoverable Taxes 93,593 (103,819) 6.01.02.04 Other Assets (42,310) (137,839) 6.01.02.05 Related Parties (450,685) (488,448) 6.01.02.06 Judicial Deposits (44,413) (43,857) 6.01.02.07 Vendors (422,519) (501,503) 6.01.02.08 Payroll Charges 55,744 38,447 6.01.02.09 Taxes and Social Contributions Payable (66,818) 6,003 6.01.02.10 Other Accounts Payable 50,980 (57,002) 6.01.02.11 Contingencies (109,990) (18,775) 6.02 Cash flow used in Investmenting Activities (545,041) (605,055) 6.02.01 Capital Increase in Subsidiaries (111) (28,553) 6.02.02 Acquisition of Property and Equipment (542,380) (558,427) 6.02.03 Increase in Intangible Assets (22,945) (20,986) 6.02.04 Proceeds From sale of Property and Equipment 20,395 2,911 6.03 Net Cash provided by (used in) from Financing Activities 83,079 586,129 6.03.01 Capital Increase/Decrease 22,722 30,240 6.03.02 Funding and Refinancing 1,464,303 823,878 6.03.03 Payments (875,155) (54,762) 6.03.04 Interest Paid (369,120) (81,280) 6.03.05 Payment of Dividends (159,671) (131,947) 6.05 Increase (Decrease) in Cash and Cash Equivalents (470,314) (514,748) 6.05.01 Cash and Cash Equivalents, Beginning of Year 1,757,576 1,928,437 6.05.02 Closing Balance of Cash and Cash Equivalents, end of Year 1,287,262 1,413,689 Page 7 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Statement of Changes in Shareholders’ Equity – 1/1/2011 to 9/30/2011 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity 5.01 Opening Balance 5,579,259 463,148 1,056,182 - - 7,098,589 5.03 Adjusted Opening Balance 5,579,259 463,148 1,056,182 - - 7,098,589 5.04 Capital Transactions with Partners 549,897 (85,806) (421,500) (45,045) - (2,454) 5.04.01 Capital Increases 22,722 - 22,722 5.04.03 Recognized Granted Options - 19,869 - - - 19,869 5.04.06 Dividends - - - (45,045) - (45,045) 5.04.08 Reserve Capitalization 527,175 (105,675) (421,500) - - - 5.05 Total Comprehensive Income - - - 356,894 - 356,894 5.05.01 Net Income for the Period - - - 356,894 - 356,894 5.06 Internal Changes of Shareholders’ Equity - - 3,950 - - 3,950 5.06.01 Constitution of Reserve - - 3,950 - - 3,950 5.07 Closing Balance 6,129,156 377,342 638,632 311,849 - 7,456,979 Page 8 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Statement of Changes in Shareholders’ Equity – 1/1/2010 to 9/30/2010 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity 5.01 Opening Balance 5,374,751 647,232 602,237 - - 6,624,220 5.03 Adjusted Opening Balance 5,374,751 647,232 602,237 - - 6,624,220 5.04 Capital Transactions with Partners 199,628 (63,690) (81,440) (38,805) - 15,693 5.04.01 Capital Increases 30,240 - 30,240 5.04.03 Recognized Granted Options - 20,218 - - - 20,218 5.04.05 Treasury Shares Sold - - 4,040 - - 4,040 5.04.06 Dividends - - - (38,805) - (38,805) 5.04.08 Reserve Capitalization 169,388 (83,908) (85,480) - - - 5.05 Total Comprehensive Income - - - 365,916 - 365,916 5.05.01 Net Income for the Period - - - 365,916 - 365,916 5.07 Closing Balance 5,574,379 583,542 520,797 327,111 - 7,005,829 Page 9 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Statement of Value Added R$ (in thousands) Code Description YTD Current Year 1/1/2011 to 9/30/2011 YTD Previous Year 1/1/2010 to 9/30/2010 7.01 Revenues 12,985,538 12,496,954 7.01.01 Sales of Goods, Products and Services 13,004,612 12,512,844 7.01.02 Other Revenues (13,097) (10,616) 7.01.04 Allowance for/Reversal of Doubtful Accounts (5,977) (5,274) 7.02 Input Acquired from Third Parties (10,240,309) (10,008,238) 7.02.01 Costs of Products, Goods and Services Sold (9,156,022) (9,024,909) 7.02.02 Materials, Energy, Outsourced Services and Other (1,084,287) (983,329) 7.03 Gross Added Value 2,745,229 2,488,716 7.04 Retention (214,425) (199,364) 7.04.01 Depreciation, Amortization and Depletion (214,425) (199,364) 7.05 Net Added Value Produced 2,530,804 2,289,352 7.06 Added Value Received in Transfers 341,061 275,532 7.06.01 Equity in the Earnings of Subsidiaries and Associated Companies 90,648 93,314 7.06.02 Financial Income 250,413 182,218 7.07 Total Added Value to Distribute 2,871,865 2,564,884 7.08 Distribution of Added Value 2,871,865 2,564,884 7.08.01 Personnel 1,094,672 995,312 7.08.01.01 Direct Compensation 752,075 680,690 7.08.01.02 Benefits 257,320 236,783 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 63,287 59,862 7.08.01.04 Other 21,990 17,977 7.08.02 Taxes, Fees and Contributions 557,315 583,558 7.08.02.01 Federal 340,249 340,975 7.08.02.02 State 149,677 186,506 7.08.02.03 Municipal 67,389 56,077 7.08.03 Value Distributed to Providers of Capital 862,984 620,098 7.08.03.01 Interest 610,181 387,332 7.08.03.02 Rentals 252,803 232,766 7.08.04 Value Distributed to Shareholders 356,894 365,916 7.08.04.03 Retained Earnings/Accumulated Losses for the Period 356,894 365,916 Page 10 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter 9/30/2011 Previous Year 12/31/2010 1 Total Assets Current Assets Cash and Cash Equivalents Marketable Securities - Marketable Securities Evaluated at Fair Value - Securities for Trading - Accounts Receivable Customers Other Accounts Receivable Inventories Recoverable Taxes Current Recoverable Taxes Prepaid Expenses Other Current Assets - Other - Noncurrent Assets Long-Term Assets Marketable Securities Evaluated at Fair Value - Available-for-Sale Securities - Accounts Receivable Customers Other Accounts Receivable Deferred Taxes Deferred Income and Social Contribution Taxes Prepaid Expenses Receivables from Related Parties Receivables from Other Related Parties Other Noncurrent Assets Recoverable Taxes Deposits for Court Appeals Option Fair Value - Bartira Investments Equity Interest Equity Interest in Associated Companies Property and Equipment In operation Leased In Progress Intangible Assets Intangible Assets Intangible Assets Page 11 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 9/30/2011 Previous Year 12/31/2010 2 Total Liabilities Current Liabilities Payroll and Labor Liabilities Payroll Liabilities Labor Liabilities Vendors Local Vendors Foreign Vendors Tax Liabilities Federal Tax Liabilities Income and Social Contribution Taxes Payable Other (PIS, COFINS, IOF, INSS, Funrural) Municipal Tax Liabilities Loans and Financing Loans and Financing In Local Currency In Foreign Currency Debentures Financing by Leasing Other Liabilities Related Parties Debts with Associated Companies Debts with Controlling Shareholders Other Related Parties Other Dividends 38 Public Utilities Rent Advertising Onlending to Third Parties Financing by Purchase of Assets Other Accounts Payable Companies Acquisition Provisions Other Provisions Provisions for Restructuring Taxes Paid by Installments Anticipated Revenues Noncurrent Liabilities Loans and Financing Loans and Financing In Local Currency In Foreign Currency Debentures Financing by Leasing Other Liabilities Other Taxes Paid by Installments Other Accounts Payable Companies Acquisition Deferred Taxes Page 12 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 9/30/2011 Previous Year 12/31/2010 Deferred Income and Social Contribution Taxes Provisions Tax, Social Security, Labor and Civil Provisions Tax Provisions Payroll and related charges Provision for Employee Benefits Civil Provisions Unformed Revenues Unformed Revenues Consolidated Shareholders’ Equity Paid-in Capital Stock Capital Reserves Special Goodwill Reserve Granted Options Capital Reserve Profit Reserves Legal Reserve Profit Retention Reserve Expansion Reserve Accumulated Profit/Losses - Paid-in Capital Non-Controlling Interest Page 13 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Statement of Income R$ (in thousands) Code Description Current Quarter 7/1/2011 to 9/30/2011 YTD Current Year 1/1/2011 to 9/30/2011 Same Quarter of Previous Year 7/1/2010 to 9/30/2010 YTD Previous Year 1/1/2010 to 9/30/2010 Gross Sales from Goods and/or Services Cost of Goods Sold and/or Services Sold Gross Profit Operating Income/Expenses Selling Expenses General and Administrative Other Operating Income Income with Permanent Assets Other Operating Income Noncurrent Income Other Operating Expenses Depreciation/Amortization Other Operating Expenses Equity Pickup Income before Financial Income and Taxes Net Finance Expenses Financial Income Financial Expenses Earnings Before Income Taxes Income and Social Contribution Taxes on Income Current Deferred Net Income from Continued Operations Consolidated Net Income/Loss for the Period Attributed to Partners of Parent Company Attributed to Non-Controlling Shareholders Earnings per Share - (Reais / Share) Earnings Basic per Share ON PN Page 14 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Statement of Cash Flows – Indirect Method R$ (in thousands) Code Description YTD Current YTD Previous Year Year 1/1/2011 to 9/30/2011 1/1/2010 to 9/30/2010 6.01 Cash Flow provided by Operating Activities (171,156) (264,287) 6.01.01 Cash Generated in the Operations 1,554,110 1,130,592 6.01.01.01 Net Income for the Year 324,492 361,406 6.01.01.02 Deferred Income Tax (Note 21) (21,966) 132,587 6.01.01.03 Loss or disposal of properties and equipment (2,555) (3,974) 6.01.01.04 Depreciation/Amortization (Note 16) 485,605 314,341 6.01.01.05 Unedited Financial Expenses 808,328 192,436 6.01.01.06 Adjustment to Present Value (22,763) 97,041 6.01.01.07 Equity Pickup (Note 14) (24,507) (51,763) 6.01.01.08 Provision for Contingencies (Note 22) (19,610) 67,656 6.01.01.09 Provision for Write-offs and Losses in Property and Equipment 7,217 - 6.01.01.10 Share-Based Payment 19,869 20,862 6.01.02 Changes in Assets and Liabilities (1,725,266) (1,394,879) 6.01.02.01 Accounts Receivable (1,348,672) 85,015 6.01.02.02 Inventories (251,079) (192,733) 6.01.02.03 Recoverable Taxes (364,858) (255,407) 6.01.02.04 Other Assets 343,204 (113,074) 6.01.02.05 Related Parties (332,912) 39,363 6.01.02.06 Judicial Deposits (150,455) (89,033) 6.01.02.07 Vendors (682,802) (742,498) 6.01.02.08 Payroll Charges 213,901 (28,154) 6.01.02.09 Taxes and Social Contributions Payable (48,092) (21,931) 6.01.02.10 Other Accounts Payable 360,116 (15,789) 6.01.02.11 Marketable Securities 671,883 - 6.01.02.12 Contingencies (135,500) (60,638) 6.02 Cash flow used in Investing Activities (1,212,320) (815,034) 6.02.01 Acquisition of Subsidiaries (275,419) (28,553) 6.02.02 Capital Increase in Subsidiaries 14,111 (971) 6.02.03 Acquisition of Property and Equipment (964,770) (758,814) 6.02.04 Increase in Intangible Assets (51,101) (33,579) 6.02.05 Proceeds From sale of Property and Equipment 64,859 6,883 6.03 Net Cash provided by (used in) from Financing Activities 1,112,354 863,156 6.03.01 Capital Increase/Decrease 22,722 30,240 6.03.02 Funding and Refinancing 5,191,946 1,362,030 6.03.03 Payments (3,647,673) (291,016) 6.03.04 Interest Paid (293,347) (106,466) 6.03.05 Payment of Dividends (161,294) (131,632) 6.05 Increase (Decrease) in Cash and Cash Equivalents (271,122) (216,165) 6.05.01 Cash and Cash Equivalents, Beginning of Year 3,817,994 2,344,200 6.05.02 Closing Balance of Cash and Cash Equivalents, end of Year 3,546,872 2,128,035 Page 15 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Statement of Changes in Shareholders’ Equity – 1/1/2011 to 9/30/2011 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity Non-Controlling Interest Consolidated Shareholders’ Equity Opening Balance - - Adjusted Opening Balance - - Capital Transactions with Partners - - Capital Increases - Recognized Granted Options - Dividends - Reserve Capitalization - Total Comprehensive Income - Net Income for the Period - Internal Changes of Shareholders’ Equity - Constitution of Reserve - Appropriation of Net Profit to Reserves - Non-Controlling Interest - Closing Balance - Page 16 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Statement of Changes in Shareholders’ Equity – 1/1/2010 to 9/30/2010 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity Non-Controlling Interest Consolidated Shareholders’ Equity Opening Balance - - Adjusted Opening Balance - - Capital Transactions with Partners - - Capital Increases - Recognized Granted Options - Treasury Shares Sold - Dividends - Reserve Capitalization - Total Comprehensive Income - Net Income for the Period - Internal Changes of Shareholders’ Equity - Non-Controlling Interest - Closing Balance - Page 17 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Statement of Value Added R$ (in thousands) Code Description YTD Current Year 1/1/2011 to 9/30/2011 YTD Previous Year 1/1/2010 to 9/30/2010 Revenues Sales of Goods, Products and Services Other Revenues Allowance for/Reversal of Doubtful Accounts Input Acquired from Third Parties Costs of Products, Goods and Services Sold Materials, Energy, Outsourced Services and Other Gross Added Value Retention Depreciation, Amortization and Depletion Net Added Value Produced Added Value Received in Transfers Equity in the Earnings of Subsidiaries and Associated Companies Financial Income Total Added Value to Distribute Distribution of Added Value Personnel Direct Compensation Benefits Government Severance Indemnity Fund for Employees (FGTS) Other Interest Taxes, Fees and Contributions Federal State Municipal Value Distributed to Providers of Capital Interest Rentals Value Distributed to Shareholders Retained Earnings/Accumulated Losses for the Period Non-Controlling Interest in Retained Earnings Page 18 of 135 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –September 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements
